HUG, Circuit Judge,
dissenting:
I dissent from the majority opinion because I conclude the case is moot. The majority opinion acknowledges in Section IV that the appellants cannot, as a matter of law, establish a claim for damages because the government officials are entitled to immunity. Thus, the only possible viable claim is for injunctive or declaratory relief.
As the majority opinion properly notes, claims for declaratory or injunctive relief become moot when the challenged activity ceases, unless one of the limited exceptions identified in the majority opinion comes into play. I find insufficient grounds to invoke an exception.
The investigation was brought about by allegations of particular voter fraud; these were investigated and the matter was dropped, with no charges filed or further investigation sought. There is no threat of continued investigation nor any contention that there is any suspected voter fraud that would again lead to such an investigation. I conclude that there is insufficient indication that there again would be the allegations of voter fraud sufficient to bring about a similar investigation, that the in*1530vestigation would be pursued in the same fashion, or that the county officials would participate in the same way in such an investigation. Nor do I discern any substantial éontinuing effects from the past investigation sufficient to sustain a finding of a live controversy. Therefore, I conclude that the claims for injunctive and declaratory relief are moot under the authority of Los Angeles v. Lyons, 461 U.S. 95, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983) and O’Shea v. Littleton, 414 U.S. 488, 94 S.Ct. 669, 38 L.Ed.2d 674 (1974). I would affirm the summary judgment on the claims for damages and remand the claims for injunctive and declaratory relief to be vacated as moot.